—Judgment unanimously affirmed. Memorandum: The circumstantial evidence, viewed in the light most favorable to the People (see, People v Kennedy, 47 NY2d 196, 203), is sufficient to support defendant’s conviction of attempted arson in the first degree (Penal Law §§ 110.00, 150.20). We further conclude that the sentence is neither harsh nor excessive. Finally, defendant’s remaining contentions are unpreserved for review (see, CPL 470.05 [2]), and we decline to review them as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Onondaga County Court, Cunningham, J.—Attempted Arson, 1st Degree.) Present—Denman, P. J., Green, Balio, Doerr and Boehm, JJ.